Citation Nr: 1617923	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for painful joints.

2.  Entitlement to service connection for a gynecological disorder (claimed as vagina disease, uterus disease, fallopian tube disease, ovary disease adhesions, uterus displacement/menstrual disturbance).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, generalized anxiety disorder, panic disorder, and disability related to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded in February 2012 in order for the RO to provide the Veteran with an opportunity to testify at an RO hearing before a Decision Review Officer (DRO) and a Board hearing before a Veterans Law Judge. 

Thereafter, a DRO hearing was scheduled for May 30, 2012.  In a letter dated May 30, 2012, the Veteran cancelled the DRO hearing but no reference was made with respect to the previously requested Board hearing.  

In April 2016 correspondence, the Veteran's representative indicated that following a telephone conversation with the Veteran, she still desired a hearing before the Board.  The Veteran requested either a travel Board hearing or videoconference conference hearing, whichever is available earlier.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board or videoconference hearing at the earliest opportunity.  Notify the Veteran and her representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




